Citation Nr: 0838317	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-38 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased initial rating for service-
connected hepatitis C, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A liberal reading of the veteran's contentions indicates that 
he is requesting service connection for anemia secondary to 
his service-connected hepatitis C.  The issue has not been 
adjudicated by the RO and the Board therefore has no 
jurisdiction to consider it.  Jarrell v. Nicholson, 20 Vet. 
App. 326, 332-33 (2006).  As such, this issue is REFERRED for 
appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The veteran has not been shown to have daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication; or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12 month 
period.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent for hepatitis C have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.112, 4.114, Diagnostic Code 7354 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  "[O]nce a decision awarding service connection, 
a disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490; 
see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

The veteran was afforded a VA examination in November 2004.  
The veteran was unable to report for an August 2006 VA liver 
examination because another VA examination was scheduled on 
that day.  He was rescheduled for another liver examination 
in December 2006.  He failed to report for that examination.  
The record contains no justifiable indication of the reasons 
for the veteran's failure to report for his December 2006 VA 
examination.  Since the veteran's claim is an original 
compensation claim, and because the veteran failed to report 
for his VA examinations, the claim must be evaluated on the 
existing record.  38 C.F.R. § 3.655(b).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

A veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.

Hepatitis C (or non-A, non-B Hepatitis), with serologic 
evidence of Hepatitis C infection and the following signs and 
symptoms due to Hepatitis C infection, is rated as follows 
under 38 C.F.R. § 4.114, Diagnostic Code 7354:

Near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) warrant a 100 percent rating.

Daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12- month period, but not occurring 
constantly warrants a 60 percent rating.

Daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period warrants a 40 percent rating.

A 20 percent evaluation is warranted where there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.

A 10 percent evaluation is warranted where the condition is 
productive of intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.

Under Note (1): Evaluate sequelae, such as cirrhosis or 
malignancy of the liver, under an appropriate diagnostic 
code, but do not use the same signs and symptoms as the basis 
for evaluation under DC 7354 and under a diagnostic code for 
sequelae.  (See § 4.14.)

Note (2) under Diagnostic Code 7354 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician."  Further, the term "substantial weight loss" 
means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and 
the term "minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for 
three months or longer.  38 C.F.R. § 4.112.

In a November 2004 VA examination, the examiner noted that 
recent and current liver function tests were normal.  The 
veteran had melena, bleeding in the colon, and anemia once in 
March 2004.  The veteran denied chronic nausea, chronic 
vomiting, colic abdominal pain, fever or distension.  He 
complained of fatigue, weakness and depression.  He was not 
taking medication for the condition.  He decided against 
Interferon treatment for the condition due to his other 
medical conditions.  Examination noted that the veteran's 
weight was fairly stable; and he had no problems with 
malabsorption, malnutrition, or steatorrhea.  He had right 
upper quadrant tenderness.  The liver was normal size on 
palpation.  The diagnosis was hepatitis C, and anemia 
secondary to blood loss.  

The veteran contends that his hepatitis C is more severely 
disabling than is reflected by the currently assigned 
disability rating.  In correspondence received in December 
2007, the veteran's representative stated that the veteran 
has daily fatigue which is worsening, a five pound weight 
loss that month, and nausea.  The representative stated that 
the veteran is incapacitated on average three times per year 
for four weeks at a time.  The veteran was to be provided 
another VA examination in December 2006 to determine if his 
symptoms were more severe than during his November 2004, 
however, he failed to report for the examination.  Therefore, 
the claim must be rated based on the evidence of record.  

While the veteran is competent to testify as to the symptoms 
he experiences, including fatigue, the evidence of record 
does not indicate that he is medically forced to restrict his 
diet; does not reflect that he presently takes medication; 
and does not reflect that he has incapacitating episodes as 
that term is defined by 38 C.F.R. § 4.114, Diagnostic Code 
7354.  As the 10 rating represented the greatest degree of 
impairment shown from the effective date of the grant of 
service connection to the present, there is no basis for 
staged rating pursuant to Hart.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted. 


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent is denied for Hepatitis C.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


